DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it The only limitation of claim 8 is an intended use limitation, which does not further limit the claim, hence the claim does not further limit claim 1 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sumiya (JP11-151909; machine translation attached and relied upon).

Regarding claim 7, Sumiya teaches that an angle between a tangent to a tire radial outer end of the scooped portion and a tire radial direction is less than 35 degrees (figures 2 and 4).
Regarding claim 8, notwithstanding that the claim does not add any further limitations as is set out above in the 112 rejection, Sumiya teaches that the tire is for a truck or bus (paragraph [0001]).

Claim Rejections - 35 USC § 103
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US Pub. No. 2010/0006196) in view of Sumiya (JP11-151909; machine translation attached and relied upon).
Regarding claim 1, Abe teaches a pneumatic tire comprising a tread portion 14, a sidewall portion 18, a buttress portion 16 provided between the tread portion and the sidewall portion (paragraphs [0068]-[0069]; figures 1-2), and a scooped portion 10 which sinks from an outer surface of the buttress portion to a tire width inner side (paragraph 0075; figures 1-2), wherein Abe teaches the 
Regarding claim 2, Abe teaches that the tread portion includes a belt 13 (paragraph [0068]) and that a part of the bottom surface of the scooped portion is formed overlapping at least a part of an end portion of the belt in the radial direction (paragraphs [0072]-[0083]; figure 2).
Regarding claim 7, Abe teaches that an angle between a tangent to a tire radial outer end of the scooped portion and a tire radial direction is less than 35 degrees (figure 2).
Regarding claim 8, notwithstanding that the claim does not add any further limitations as is set out above in the 112 rejection, Sumiya teaches that the tire is for a truck or bus (paragraph [0001]).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sumiya or Abe in view of Sumiya as applied to claim 1 above, and further in view of Oyama (US Pub. No. 2002/0074071).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sumiya or Abe in view of Sumiya as applied to claim 1 above, and further in view of Kono (JP06-143922; machine translation attached and relied upon).
Regarding claim 6, Sumiya and Abe in view of Sumiya both teach a belt and multiple arcs of curvature as is set out above, but they do not specifically disclose a ratio M/L as claimed. Kono teaches using a width for the maximum width belt ply of 84% to 96% of the section width of the tire (paragraph [0018]). It would have been obvious to one of ordinary skill in the art to use a maximum belt width range as taught by Kono in the tire of Sumiya, or Abe in view of Sumiya in order to not increase rolling resistance and to prevent loss of steering stability and prevent belt edge separation (see Kono at paragraph [0018]). For such configurations of Sumiya in view of Kono, or Abe in view of Sumiya and Kono, the ratio of M/L would overlap the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Sumiya as applied to claim 1 above, and further in view of Oyama (US Pub. No. 2002/0074071).
Regarding claim 9, Abe (combined) does not specifically disclose a plurality of protrusions inside of the scooped portion and a tire maximum width position. Oyama teaches using a plurality of protrusions on the inner side of the scooped portion and a tire maximum width position and recess portions formed by the protrusions and extending along the circumferential direction (figure 1). It would have been obvious to one of ordinary skill in the art to use protrusions as taught by Oyama in the tire of Abe (combined) as a known sidewall configuration with the predictable result of having a tire with a functional sidewall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 13, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 13, 2021